*   -
                                                                                                                 365



                       OFFICE   OF THE   A-ITORNEY     GENERAL          OF TEXAS
                                              AUSTIN
                                                                                              :
        GROVER     SSLLLRS
        AsrO”“rr    GLNUAL


             ponorabla Bert ?ord         Administrator              L-,3+&                        ;:         ,
                                                                   +&:                .+.-A
             Tessa Liquor controi        Board
             Austlu, Toxar
             Dear sir:                             Oplnfon        Ho.        O-6880
                                                   RO:         status  of        portion               or
                                                             *net   mm*          annexed               to




                             you hat* request-adan oplnlon 0r th
             sent as to the loan1 option   rtatus of
             In Harris gouiity, Texas). In 1937 the
             holder or e Deer liaenar In 8 wet (IT
             but not.xlthin the oorporata   limits 0
             Faradenr. On Jun.   1,  1931,



             &ludlng the 08rO
             rea8on 0r Its l
             Is iuderrto
             alno. annex                                          hot         the      stetlM           0r
             the 08r0 ~1
                                                                 8tltutlon,               adopted
                                                        ura sbsll ensot a
                                                 iea voter* 0r hny oounty,
                                                 ated tow or elty, may br
                                                 g determine rron time to
                                              tosloating ll:.aoroior.bererage
                                   0 prohibited or 10gail20a wlthla the pre-
                                   and 8uoh law shall oontallr'prorlaiona
                                   e sale or lntoxloatlngll,;uors0r various
                                   a alcohollo oontent."
                       ~urauu.atto this manad0 the Laglslsturr lIlEioted
             In greet dots11 the prooedure for oalllng and holding looal
             option lleotlone end ror drtermlnstlon by majority rote or
,       .
                                                          _.
                                                                 366




    Xonorable    Bert   Ford - pagr 2
                                                       ,:-I’

    the lnbabltanta of eeoh polltloal aubdlrlalon,the ;uestlon
    or what sloohollo beroregea, Ii any Should ba aold or pro-
    hibited vltb@ that area.    L'eeArt. 666 - 32 lt ae:.,~V.A.P.0.
    ~0 protlalon is mcide In our law r0r 8 ohm@   in the looal
    option status or a -wet area a wrely through its annexation
    to a *dry area* by ordlnanoe. To peralt It would not 0~1~
    pervert the whole sohaze and purpose or our looal option
    lax8 but would lu addition rroognlzo a prooeaure  whollJ~~
    unauthorized by our laws on that aubjeot.   m tha 0880 0r
    Houohlna vs. ~lalnoa, (sup.) 110 S. x. (zd) 549, our Supcorn
    court in holdlug that the *dry* Olty Or Tioustonlielghtadid
    not beoome wxot" by reason of Its annexation to the *wt*
    aIt7 of Bpuaton where no loos1 option elaotlon had beea
    held in xouaton Ealghta on that laaoe, had this to oar:
                 -In this regard, It la aettl6d as the
            law of.thla ltnta that where a power la expreealy
            ~ivtsnby the Conetltutlon,.snd the means by rhloh,
            or tho amner ln vlhlahIt la to be axorofaed, la
            presorlbed, such means or manner la exolual+e oi
            tillOthers.*
               -$e thereforo oonolude that under tbr atstrd faota
    the oafe alta or the "wet- territory or Shloh It wea a part,
    ala not booome *dry- by rdflsonor ltn annexation by ordlnenoe
    to the olty of i-•asdena. fnaofar 00 Oplnlon Ipo.O-lb49 0r
    this department, deted   ootober 28, 1939, snd addressed to
    you, la: la ooufllot horewlth, tha oame is hereby overruled.
                                         very   truly yours